Benjamin Davis attourny of Abraham Jesson of London plaint. agt Eleazer Hathorn of Salem Deft in an action of the case for non payment of One hundred and Eighty pounds good and lawfull mony of England as may appeare to bee due by a bond under sd Hathorn his hand and Seale datd July. 26° 1675. with all other due damages according to attachmt datd april. 12° 1677. . . . The Jury . . . found for the plaint. the Forfiture of the bond one hundred and Eighty pounds lawfull mony of England and costs of Court allowd twenty five Shillings 2d
Execucion issued June. 11° 1677.